Montgomery, Judge.
The defendant in error sued Cochran and Benjamin King upon an agreement made by Cochran, whereby he promised to pay King thirty-five bales of cotton for an half interest in a plantation, the payment to be made out of certain cotton “ to be paid by S. D. Bridgeman to the said Cochran, under written contract between them, bearing date 22d instant, and now in the hands of said D. A. Cochran, and subject to the same liens and contingencies.” No copy of this last named agreement accompanied the record. The instrument sued on was indorsed—
“ For value received, I transfer the within bond to Cicero H. Strong, March 22d, 1867. B. G. King.”
“For value received, I transfer the within bond to Adolphus C. Schaeffer & Co., of New York, August 1st, 1867.
C. H. Strong.”
There were no operative words of transfer in the instrument. The judgment of this Court, as pronounced from the Bench, was as appears in the head notes.
Upon reflection and further examination, I am led to doubt the correctness of the second proposition as above laid down by the Court. The doubt is founded on the following authorities : Code, section 2731 to 2735, inclusive, and section 2740; Clayton vs. Bussey & Ferrer, 30 Ga. R., 946 ; Seymore vs. Van Slyck, 8 Wendell, p. 421, and authorities there cited. Jones vs. Tales, 4 Mass., 235; Sawyer vs. Stimpson, *6388 Ill., 260; Story on Promissory Notes, secs. 128, 129 and notes; Chitty on Bills, 159 and notes.
The judgment of the Court below being necessarily reversed upon the other points in the case, nothing further need be said on the proposition now doubted. See Southern Banks of Georgia vs. Mechanics Savings Bank, 27 Ga., 256, pt. [2.]
Judgment reversed.